     Case 2:20-cv-00794-JAM-AC Document 10 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL L. OVERTON,                                No. 2:20-cv-0794 AC P
12                      Plaintiff,
13          v.                                          ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   CHCF WARDEN, et al.,
15                      Defendants.
16

17          In an order issued April 30, 2020, plaintiff was directed to file a completed in forma
18   pauperis affidavit and a certified copy of his prison trust account statement within thirty days.
19   See ECF No. 7. At that time, plaintiff was cautioned that failure to do so would result in a
20   recommendation that this action be dismissed. See id. at 2. The thirty-day period has now
21   expired, and plaintiff has not responded to the court’s order and has not filed the required
22   documents.1
23          In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is
24   directed to assign a District Court Judge to this case, and
25
     1
26      On May 20, 2020, plaintiff did file a letter with the court. See ECF No. 8. The letter, however,
     is largely unintelligible, referring to matters such as subject matter jurisdiction, fiduciary practices
27   and a “felonious act” of stealing one of his packages. See id. The letter neither acknowledges the
     court’s order that plaintiff file an in forma pauperis application, nor does it explain why he has
28   not done so. See id.
                                                         1
     Case 2:20-cv-00794-JAM-AC Document 10 Filed 06/02/20 Page 2 of 2

 1

 2          IT IS HEREBY RECOMMENDED that this action be DISMISSED without prejudice.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 5   after being served with these findings and recommendations, plaintiff may file written objections
 6   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 7   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 8   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 9   (9th Cir. 1991).
10   DATED: June 2, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
